Order denying defendants’ motion for a compulsory reference reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, and matter remitted to the Special Term to appoint the referee; order denying defendants’ motion to compel filing of books, records, etc., marked as exhibits before the referee, affirmed, with ten dollars costs and disbursements. Memorandum: Under the complaint, bill of particulars and affidavits it is established that in relation particularly to the first, second and third causes of action alleged in the complaint accounts between the parties will necessarily have to be examined and it is made to appear that no difficult questions of law will have to be determined. For these reasons a reference should be ordered. As to the order requiring certain documents, books, vouchers, etc., to be filed, it does not appear that the defendants have been denied or will be denied access to them at reasonable times and until there is a showing of some such interference by the plaintiff with defendants’ access, the requisite of filing should not be imposed. All concur. (One order denies a motion for a compulsory reference, and the other order denies a motion that plaintiff be compelled to file certain exhibits, in an action for damages for breach of a contract.) Present ■—■ Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.